LETTS, Judge,
dissenting.
This case, which is now reviewed for the umpteenth time, began with a brutal murder committed in 1967. It has been all the way up and down the Florida State court system by way of direct appeal and several collateral attacks. The very issue now before us was rejected by this same court as long ago as 1982. The case then meandered into the Federal system culminating in the Eleventh Circuit’s determination referred to by the majority and the matter has now been returned to us in time to celebrate its twenty-first birthday.
For the life of me, since the Eleventh Circuit found harmful error, I cannot understand why the case was sent back here. However, the Eleventh Circuit appears to have intended to leave the door open for us to decide that harmless error occurred. I believe that it did and would affirm. See Spivey v. State, 529 So.2d 1088 (Fla.1988).
This case is far from over. The State warns us in its brief that it intends to pursue the matter further, as well it might. We must at all costs always avoid the temptation to trample on the rights of a defendant in order to appease an impatient public. Nonetheless, the protracted nature of this case stretches beyond anything I *1171have ever experienced. I pity the prosecutor called upon to retry this ancient crime.